DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 05/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2021.
Drawings
The drawings are objected to because figure 6 does not show the engineering units of the Y-axis. The specification suggests functional depth can be in a range of 5 nm to 10 µm, so figure 6 must specify the specific engineering units.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
	 Claim 1 recites the phrase “the contents of Ni and S being” which should instead recite “the contents of N and Si being.”
	Claim 14 recites the phrase “the hollow body via surface region” which should instead recite “the hollow body via the surface region.”
	Appropriate correction is required.
Claim Interpretation
	Claim 9 recites the phrase “suitable for holding a pharmaceutical composition in accordance with Section 3.2.1 of the European Pharmacopoeia, 7th edition.” It is unclear what is required of the hollow body to satisfy the limitations of Section 3.2.1 of the European Pharmacopoeia, 7th edition. For purposes of examination, claim 9 will be considered satisfied if the prior art teaches that the hollow body is specifically used for pharmaceutical compositions. Examiner requests the applicant to provide information on the specifics of Section 3.2.1 of the European Pharmacopoeia, 7th edition in an Information Disclosure Statement or as objective evidence made of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claims 16 is indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h).  For the purposes of examination claim 16 will be interpreted as reciting “wherein the wall of glass comprises at least one selected from the group consisting of….”  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. (US 20070232066 A1).
	Regarding claim 1, Bicker teaches a hollow body, comprising: a wall of glass which at least partially surrounds an interior volume of the hollow body, the wall of glass having a wall surface which comprises a surface region (Bicker, Abstract, Par. 0005, 0009 and 0064), at least in the surface region the wall surface has a content of N in a range of more than 4 at-% and a content of 10-40 at-% Si, the contents of N and Si being determinable by X-ray photoelectron spectroscopy (Bicker, Par. 0025, 0059, 0062, 0089, and claim 27). Bicker’s N content overlaps the claimed range of 0.3 to 10.0 at-%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 
	Regarding claim 2, Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of O of 45.1 at-% (Bicker, par. 0059 and 0089), the content of O being determinable by X-ray photoelectron spectroscopy. Bicker’s O content lies within the claimed range of 35 to 70 at-%, and therefore satisfies the claimed range, see MPEP 2131.03.
	Regarding claim 3, Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of 7.9 at-% of C (Bicker, Par. 0089), the content of C being determinable by X-ray photoelectron spectroscopy. Bicker’s C content lies within the claimed range of less than 20 at-%, and therefore satisfies the claimed range, see MPEP 2131.03.
	Regarding claim 4, Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of alkali metal atoms and alkali metal ions (Sodium, Na) in sum of less than 5 at-% (Bicker, Par. 0018, 0060, and 0089), the content of alkali metal atoms and alkali metal ions being determinable by X-ray photoelectron spectroscopy. Bicker’s alkali metal atoms and alkali metal ions content range overlaps the claimed range of at least 1 at-%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Regarding claim 5, Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of B of 0.5 at-% (Bicker, Par. 0059 and 0089), the content of B being determinable by X-ray photoelectron spectroscopy. Bicker’s B content lies within the claimed range of at least 0.5 at-%, and therefore satisfies the claimed range, see MPEP 2131.03.
	Regarding claim 6, Bicker teaches the hollow body of claims 1-5 above and claim 16 below, wherein the hollow body is made from the same glass (borosilicate) and has substantially the same composition as the instant invention as stated above for claims 1-5 and below for claim 16. 
	Regarding claim 8, Bicker teaches the hollow body of claim 1, wherein the hollow body optionally contains a coating (Bicker, Par. 0039, 0097, and Claims 12-13). Since the coating is optional, Bicker therefore teaches an embodiment wherein the hollow body lacks a coating applied to the wall of glass.
	Regarding claim 9, Bicker teaches the hollow body of claim 8, wherein the hollow body is suitable for holding a pharmaceutical composition (Bicker, Par. 0005 and 0055-0056).
	Regarding claim 10, Bicker teaches the hollow body of claim 1, wherein the wall of glass has a wall thickness and in the wall region the wall of glass has a content of chemically bound N throughout a functionalizing depth which extends from the wall surface along the wall thickness into the wall of glass (Bicker, Abstract, Par. 0017, 0021-0022, 0062, 0089-0092, and Claims 27-28).
	Regarding claim 11, Bicker teaches the hollow body of claim 10, wherein the functionalizing depth is less than the wall thickness in the wall region (Bicker, Abstract, Par. 0017, 0021-0022, 0062, 0089-0092, and Claims 27-28).
	Regarding claim 12, Bicker teaches the hollow body of claim 10, wherein the functionalizing depth is in a range at least 3 nm (Bicker, Abstract, Par. 0049-0050, 0060-0062, 0089-0092, and Claims 22-27), which overlaps the claimed range of from 5 nm to 10 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

	Regarding claim 16, Bicker teaches the hollow body of claim 1, wherein the wall of glass comprises borosilicate glass (Bicker, Par. 0074 and 0095).
	Regarding claim 17, Bicker teaches the hollow body of claim 1, wherein the wall of glass comprises from top to bottom of the hollow body: a top region; a body region, which follows the top region via a shoulder; and a bottom region, which follows the body region via a heel (Bicker, Par. 0031, 0055-0056, 0064 – see “bottles”).
	Regarding claim 18, Bicker teaches the hollow body of claim 1, wherein, towards the interior volume, the wall of glass is at least partially super-imposed by an alkali metal barrier layer (Bicker, Par. 0006-0007, 0029-0031, 0037-0038, and 0097).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. (US 20070232066 A1) as applied to claim 1 above, further in view of Brady et al. (US 20060246299 A1).
	Regarding claim 7, Bicker teaches all of the elements of the claimed invention as stated above for claim 1. Bicker does not teach wherein the surface region of the wall surface has a coefficient of dry sliding friction of less than 0.4.
	Brady teaches glass comprising 2.7 at-% B, 9.2 at-% C, 0.3 at-% N, 61.2 at-% O, and 21.3 at-% Si, wherein the glass is coated with a polymer coating which has a coefficient of friction of less than 0.40 (Brady, Abstract, Par. 0037-0039, and Claims 1-2), which is the same as the claimed range of less than 0.4, and therefore satisfies the claimed range, see MPEP 2131.03.
	Since both Bicker and Brady are analogous art as they teach glass compositions comprising Boron, Carbon, Nitrogen, Oxygen, and Silicon, it would have been obvious to one of ordinary .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. (US 20070232066 A1) as applied to claim 1 above, further in view of Busardo et al. (US 9988305 B2).
	Regarding claim 13, Bicker teaches all of the elements of the claimed invention as stated above for claim 1. Bicker does not teach wherein the hollow body has a transmission coefficient for a transmission of light of a wavelength in a range from 400 nm to 2300 nm through the hollow body via the surface region of more than 0.7.
	Busardo teaches a hollow body (bottle) comprising glass (Busardo, Abstract, Col. 1 Lines 8-19, and Col. 6 lines 16-30), wherein the hollow body is treated with nitrogen and has a transmission coefficient for transmission of light of 98% (Busardo, Col. 8 lines 4-14, Col. 8 lines 56-64, and Col. 9 lines 22-37). Furthermore, if Busardo’s hollow body was tested in the same manner as recited in claim 13 and the instant specification par. 00121, one of ordinary skill in the art would reasonably predict to achieve substantially results that would overlap the claimed limitation of a transmission coefficient for a transmission of light of a wavelength in a range from 400 nm to 2300 nm of more than 0.7 as required by claim 13 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01, 2144.05, I).
	Since both Bicker and Busardo are analogous art as they teach hollow bodies comprising glass wherein the glass comprises nitrogen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Busardo to modify Bicker, and modify the introduction of Nitrogen according to Busardo such as to measure, adjust, .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. (US 20070232066 A1) as applied to claim 1 above, further in view of Leroy et al. (US 20160068431 A1)
	Regarding claim 14, Bicker teaches all of the elements of the claimed invention as stated above for claim 1. Bicker does not teach wherein the hollow body has a haze for a transmission of light through the hollow body via surface region in a range from 5% to 50%.
	Leroy teaches a glass composition which can be formed into a hollow body (bottle) (Leroy, Abstract, Par. 0006) wherein the glass composition is coated with a liquid coating and has a Haze value of 22% (Leroy, Abstract, Par. 0013, 0028, 0059-0064, and Table 1), which lies within the claimed range of from 5% to 50%, and therefore satisfies the claimed range, see MPEP 2131.03.
	Since both Bicker and Leroy are analogous art as they both teach glass compositions which can be formed into a hollow body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Leroy to modify Bicker and coat the glass of Bicker with the solvent of Leroy to result in a surface region with a haze in the range of from 5% to 50%. This would allow for improved glass which is temperable, and more resistant to rupture and breaking (Leroy, Abstract and Par. 0001-0002).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782